United States Court of Appeals
                     For the First Circuit


No. 18-1923

                  JUAN ALECIO SAMAYOA CABRERA,

                           Petitioner,

                               v.

               WILLIAM P. BARR,* Attorney General,

                           Respondent.


                 PETITION FOR REVIEW OF AN ORDER
               OF THE BOARD OF IMMIGRATION APPEALS


                             Before

                    Lynch, Selya, and Barron,
                         Circuit Judges.


     Randy Olen for petitioner.
     Sarah K. Pergolizzi, Trial Attorney, Office of Immigration
Litigation, U.S. Department of Justice, with whom Joseph H. Hunt,
Assistant Attorney General, Civil Division, and Kohsei Ugumori,
Senior Litigation Counsel, were on brief, for respondent.


                         October 1, 2019




     *    Pursuant to Fed. R. App. P. 43(c)(2), Attorney General
William P. Barr has been substituted for former Attorney General
Jefferson B. Sessions, III as the respondent.
             BARRON, Circuit Judge.           Juan Alecio Samayoa Cabrera

("Samayoa"), a citizen of Guatemala who arrived in the United

States without admission or parole, petitions for review from a

ruling by the Board of Immigration Appeals ("BIA") rejecting his

request for deferral of removal pursuant to the Convention Against

Torture ("CAT").      We deny the petition in part and dismiss it in

part.

                                       I.

             In   1992,    Samayoa   entered     the    United     States    from

Guatemala without inspection.          Soon thereafter, he applied for

asylum.     His application was rejected by the immigration judge

("IJ"), who instead granted him voluntary departure contingent on

him leaving the country within 60 days and ordered him removed if

he failed to do so.         The BIA then affirmed that ruling, and we

denied his petition for review from the BIA's decision.                       See

Samayoa     Cabrera   v.   Ashcroft,    367 F.3d 10   (1st   Cir.     2004).

Samayoa's removal proceedings were conditionally terminated in

2011 after he obtained a temporary U visa, which permitted him to

remain in the United States.1          By 2017, however, his U visa had

expired and the government again initiated removal proceedings

against him.



        1
       A U visa is available to certain victims of crimes who
assist government officials in investigating or prosecuting those
crimes. See 8 U.S.C. § 1101(a)(15)(U).


                                     - 2 -
           In    those     proceedings,        Samayoa   conceded      that    he   had

entered this country without admission or parole, see 8 U.S.C.

§ 1182(a)(6)(A)(i),        but    sought      various    forms    of    relief      from

removal. By the time of his removal hearing before the IJ, Samayoa

had narrowed those claims for relief to just one:                       deferral of

removal under the CAT.           The IJ rejected that request for relief,

however, and the BIA then affirmed the IJ's ruling.                     Samayoa now

petitions for review from the BIA's decision.

                                         II.

           To make out a successful CAT claim, Samayoa must show

that it is "more likely than not that he . . . would be tortured

if   removed    to   the   proposed     country     of    removal."        8    C.F.R.

§ 1208.16(c)(2).      For these purposes, "torture" is defined as:

           (1) an act causing severe physical or mental
           pain    or   suffering;    (2)    intentionally
           inflicted; (3) for a proscribed purpose; (4)
           by or at the instigation of or with the consent
           or acquiescence of a public official who has
           custody or physical control of the victim; and
           (5) not arising from lawful sanctions.

Settenda v. Ashcroft, 377 F.3d 89, 94 (1st Cir. 2004) (quoting

Elien v. Ashcroft, 364 F.3d 392, 398 (1st Cir. 2004)); see also 8

C.F.R. § 1208.18(a).

           Samayoa       based    his   CAT     claim    before   the    IJ    on   the

contention that he is alleged (falsely, in his view) to have

committed a number of war crimes while he served as a paramilitary

leader during the Guatemalan Civil War in the 1980s.                           Samayoa


                                        - 3 -
contended   that,   in   consequence    of   those   allegations   and   his

resulting notoriety in Guatemala, if he were removed there, he

would be either targeted and tortured by guerilla groups or

imprisoned and then tortured while in prison.         In his petition for

review, however, Samayoa focuses on the imprisonment-based ground

for securing deferral of removal under the CAT.            We thus focus

solely on that ground, too.2

                                   A.

            Samayoa first challenges the standard of review that the

BIA used to review the IJ's ruling.          In doing so, he focuses in

part on the following portion of the BIA's ruling:

            The Immigration Judge found that it was not
            more likely than not that the respondent would
            experience mistreatment rising to the level of
            torture . . . if he were to return to Guatemala
            . . . . An Immigration Judge's determination
            on the probability of future events, including
            events constituting torture, is a finding of
            fact which is subject to clear error review by
            the Board.    We conclude that the respondent
            has not established that the Immigration
            Judge's determination regarding what is likely
            to happen to the respondent upon his return to
            Guatemala is clearly erroneous. Notably, much
            of the respondent's fear concerning future
            torture   appears   to   be   generalized   and
            unsupported, and relies on a series of
            suppositions that are simply too speculative


     2 To the extent that the petitioner attempts to argue that he
would face torture outside of prison upon removal to Guatemala,
his argument is waived. See United States v. Zannino, 895 F.2d 1,
17 (1st Cir. 1990) ("[I]ssues adverted to in a perfunctory manner,
unaccompanied by some effort at developed argumentation, are
deemed waived.").


                                 - 4 -
            to meet the burden of proof for Convention
            Against Torture protection.

(Internal citations omitted).

            Samayoa argues that this passage reveals that the BIA

wrongly applied the highly deferential clear error standard of

review to the question of whether it would constitute torture to

subject him to the kind of treatment that he asserted that he would

be subject to in prison in Guatemala -- if, in fact, he were

subject to it.    Samayoa contends that such a question -- because

it concerns what constitutes torture -- is properly viewed as a

legal one and thus one that is subject to de novo review.

            Samayoa is right that, for the purposes of BIA review,

the IJ's "predictive findings of what may or may not occur in the

future are findings of fact . . . subject to a clearly erroneous

standard of review," Matter of Z-Z-O-, 26 I. & N. Dec. 586, 590

(BIA 2015), while the question of whether those predicted events,

insofar as they occur, "meet the legal requirements for relief

from removal" is reviewed de novo, id. at 591; see also Liu Jin

Lin v. Holder, 723 F.3d 300, 307 (1st Cir. 2013).   But, we do not

see how the portion of the BIA's opinion quoted above reveals that

the BIA failed to adhere to this distinction in reviewing the IJ's

decision.

            In so concluding, we note that Samayoa conceded to the

BIA that poor prison conditions in Guatemala, on their own, were



                                - 5 -
insufficient to make Samayoa eligible for CAT protection.             But,

absent having made such a contention to the BIA, Samayoa would

have had to demonstrate to the BIA that the IJ had erred in

rejecting his contention that he was particularly likely to be

tortured because he would be targeted for harsher treatment than

other prisoners in consequence of who he was.           And, in fact,

Samayoa attempted to show to the BIA that -- notwithstanding the

IJ's contrary determination -- he had established the basis for

making just that predictive finding.

            Thus, when we consider the portion of the BIA's opinion

quoted above against this background, we conclude that the BIA's

opinion is best read to reveal in this passage that the BIA was

reviewing only the IJ's finding that Samayoa had not demonstrated

that   he   would   experience   distinctive   treatment,   as   he    had

contended.    That finding, however, is properly reviewed only for

clear error precisely because it concerns only the factual accuracy

of Samayoa's predictive claim about the likelihood that he would

be treated differently from others. Accordingly, there is no

indication that the BIA was wrongly purporting to review for clear

error a legal determination as to whether, in the event that

Samayoa's predictive claim were accurate, the treatment that he

would then suffer would be severe enough to qualify as torture.

            Samayoa separately challenges the BIA's affirmance of

the IJ's determination that, even assuming Samayoa's fears of


                                  - 6 -
mistreatment were to materialize, there would be insufficient

governmental   involvement      for    the     mistreatment      to   qualify   as

torture under the CAT.        Samayoa contends that, here too, the BIA

incorrectly reviewed the IJ's opinion for clear error where a de

novo analysis was required.          But, while it is true that the BIA's

opinion does not explicitly spell out the standard of review it

applied on this point, we see no evidence that it reviewed the

IJ's conclusion for clear error, particularly where it found the

IJ's holding to be "correct[]" and cited legal authority for its

conclusion.

            Accordingly,   we    reject       Samayoa's    standard-of-review-

based challenge.     See Enwonwu v. Gonzáles, 232 F. App'x 11, 15

(1st Cir. 2007) (per curiam) (recognizing "the presumption of

regularity that attaches to the BIA's official acts").

                                       B.

            Samayoa next argues that the BIA erred in accepting the

IJ's determination that his testimony was not credible.                      But,

because we find that Samayoa failed to exhaust this aspect of his

challenge, we conclude that we lack jurisdiction to review the

BIA's acceptance of the adverse credibility finding that the IJ

made.

            In contending that we do have jurisdiction over this

aspect of his challenge, Samayoa does not dispute that he failed

to   make   this   argument     in    his    appeal   to   the    BIA   or   that


                                      - 7 -
"[o]rdinarily . . . an alien who neglects to present an issue to

the BIA fails to exhaust his administrative remedies with respect

to that issue and, thus, places it beyond our jurisdictional

reach," Mazariegos-Paiz v. Holder, 734 F.3d 57, 62 (1st Cir. 2013);

see   also     8   U.S.C.   § 1252(d)(1)   (exhaustion   requirement).

Nonetheless, he contends that the government relied on the IJ's

adverse credibility finding in arguing to the BIA that the IJ's

ruling should be affirmed and that the BIA then affirmed that

finding on the merits.         See Mazariegos-Paiz, 734 F.3d at 63

(permitting a finding of exhaustion where "the agency has elected

to address in sufficient detail the merits of a particular issue").

             But, once again, we do not agree with how Samayoa reads

the BIA's opinion.     With respect to this issue, the BIA's opinion

states only the following:

             Initially, we observe that on appeal, the
             respondent does not challenge the Immigration
             Judge's   finding   that   the   "overwhelming
             evidence shows" that the respondent is not
             credible. Accordingly, we find no clear error
             in the Immigration Judge's adverse credibility
             finding.

(Internal citation omitted).     These two sentences -- given the use

of the word "[a]ccordingly" to join them -- show that the BIA

affirmed the IJ's adverse credibility finding only because Samayoa

had not contested it.       Thus, we lack jurisdiction to review the

BIA's acceptance of the IJ's adverse credibility finding, see id.




                                  - 8 -
at 62-63, and so we must dismiss the petition insofar as it seeks

review of it.

                                 C.

          Samayoa's final challenge is to the evidentiary basis

for the IJ's ruling, as affirmed by the BIA, that he failed to

show that he was more likely than not to be tortured if he were

removed to Guatemala.      In pressing this evidentiary challenge,

Samayoa contends that the ruling may not be sustained, even if we

consider only the documentary evidence that he submitted in his

removal proceedings.    But, once again, we disagree.

          Samayoa appears to recognize that his imprisonment-based

challenge to the IJ's ruling that he failed to show that he was

more likely than not to be tortured rises and falls on the strength

of the evidence in the record that distinguishes the treatment

that he would likely suffer while imprisoned in Guatemala from the

treatment that the average prisoner in that country would likely

endure. After all, at oral argument, Samayoa's attorney made clear

that Samayoa does not contend that conditions in Guatemalan prisons

are such that all prisoners incarcerated there are more likely to

be tortured than not.     Moreover, he expressly denied making such

a claim to the BIA.     He therefore failed to exhaust this line of

argument, see 8 U.S.C. § 1252(d)(1), and his claim in front of us

must rest on his assertion that he faces a particularized risk of

torture above and beyond the typical prisoner in Guatemala.   Thus,


                                - 9 -
his challenge is, of necessity, only to the evidentiary basis for

a factual finding, not a legal one, which the BIA determined was

not clearly erroneous.

          As we have explained, "where the BIA has adopted or

affirmed the IJ's findings, the factual findings at issue before

us on appeal from the BIA's decision remain the factual findings

of the IJ."    Rosales Justo v. Sessions, 895 F.3d 154, 161 (1st

Cir. 2018).   In consequence, "we do not draw a distinction between

the two for the purposes of the standard of review."   Id.   Instead,

"we review the factual findings -- which were originally made by

the IJ but affirmed by the BIA -- under the substantial evidence

standard, rejecting them only if the evidence in the record compels

a contrary result."   Id.3

          Samayoa's effort to show that the record compels the

conclusion that he in particular is likely to be tortured if

imprisoned in Guatemala -- which is the showing that he must make

to demonstrate that the IJ's determination, affirmed by the BIA,

lacked substantial evidence to support it -- is not persuasive.

Samayoa does point to documentary evidence that shows that he is

alleged to have committed crimes in Guatemala, that the government

has issued warrants for his arrest, and that he would be targeted


     3 We have sometimes "referred to the findings we are reviewing
as the 'BIA's factual findings,' when it would be more precise to
describe them as the findings of the IJ that have been adopted or
affirmed by the BIA." Rosales Justo, 895 F.3d at 161–62.


                               - 10 -
for prosecution in that country if he were removed there.               But,

although this evidence is specific to Samayoa, it concerns only

his likelihood of being imprisoned in Guatemala and not his

likelihood    of   being   singled    out   once   imprisoned   there    for

especially harsh treatment in comparison to other inmates in that

country.      Accordingly, Samayoa fails to show that the record

compels a finding other than the one that the IJ reached, which

means that we must reject this third aspect of his challenge as

well.4

                                     III.

             The petition for review is denied in part and dismissed

in part.




     4 Samayoa also highlights social media posts condemning him.
But nothing in the record suggests that the individuals who made
the posts or anyone associated with them intend to torture Samayoa
in prison, much less that they have the means to do so.


                                 - 11 -